Citation Nr: 0202922	
Decision Date: 03/28/02    Archive Date: 04/04/02

DOCKET NO.  96-36 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
subsequently perfected this appeal.

In September 1998, the Board remanded the case for additional 
development.  In November 2000, the Board again remanded the 
case for completion of the required development.  The case 
has since returned to the Board.


REMAND

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

In September 1998, the Board remanded the case and requested 
that the RO give the veteran an opportunity to submit 
additional information.  The RO was further instructed to 
prepare a summary of all the veteran's claimed stressors and 
request verification from the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR).  The RO requested 
additional information from the veteran in October 1998 and 
May 2000.  The veteran did not respond with additional 
information and the case was forwarded to the Board.

In November 2000, the Board noted that the RO did not comply 
with the prior remand instructions to prepare a summary of 
all the veteran's claimed stressors for the purposes of 
verifying them with USASCRUR.  In Stegall v. West, 11 Vet. 
App. 268 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board 
confers on a veteran (or claimant), as a matter of law, the 
right to compliance with the remand orders, and that the 
Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand. Consequently, 
the case was remanded to complete the required development.

In accordance with the Board's November 2000 remand, the RO 
attempted to ascertain a current address for the veteran in 
order to request additional information concerning the 
stressful incidents which occurred during his service.  
Letters regarding this request for information were sent to 
various addresses of record, including the most current 
address provided by the veteran's representative.  The 
veteran did not respond to the request for information.  A 
review of the claims folder reveals various notations 
indicating that a list of all claimed stressors must be sent 
to USASCRUR; however, there is no evidence that this was ever 
done.  As such, the required development has not been 
completed.

Pursuant to regulation, when a case is remanded the agency of 
original jurisdiction (AOJ) will complete the required 
additional development and then review the case to determine 
if the evidence supports the allowance of all benefits sought 
on appeal. 38 C.F.R. § 19.38 (2001).  If any benefits sought 
on appeal remain denied following this review, the RO will 
issue an SSOC.  Id.

Accordingly, this case is remanded as follows:

1. The RO must review the file and 
prepare a summary of all the claimed 
stressors reported in the statements 
and examination reports, including 
those detailed in the 1998 remand.  
This summary and all supporting 
documents regarding the veteran's 
claimed stressors should be sent to 
USASCRUR.  The USASCRUR should be 
requested to certify the occurrence of 
the incident(s) and any indication of 
the veteran's involvement therein.  If 
unable to provide such information, 
USASCRUR should be asked to identify 
the agency or department that provides 
such information and the RO should 
conduct follow-up inquiries 
accordingly.

2. Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and 
if so, the nature of the specific 
stressor(s).  If the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
the record establishes.  In reaching 
this determination, the RO should 
address any credibility questions 
raised by the record.

3. If the RO finds that the veteran has a 
verified stressor, the veteran should 
be afforded a VA psychiatric 
examination.  The examiner should be 
informed as to which stressors have 
been verified for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental 
Disorders (DSM-IV), in arriving at 
diagnoses, enumerating the specific 
diagnostic criteria satisfied and the 
specific findings meeting the criteria 
for any disorder found.  If PTSD is 
diagnosed, the stressors supporting 
the diagnosis must be identified, as 
must be the evidence documenting the 
stressors.  If the examiner finds that 
PTSD is related to stressors other 
than those claimed to have occurred in 
service, it should be so noted and 
explained.  If PTSD is diagnosed, the 
examiner should specify what symptoms 
are related to PTSD as opposed to any 
other psychiatric disorders.  The 
claims folder should be made available 
for review by the examiner in 
conjunction with the examination.

4. The RO should review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001); 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) are fully complied with and 
satisfied.

5. After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether service connection for 
PTSD is warranted.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with 
a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be 
returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




